Title: From George Washington to James Lovell, 16 September 1782
From: Washington, George
To: Lovell, James


                        sir
                            Head Quarters 16th Sepr 1782
                        
                        I have received your Letter of the 9th instant solliciting my favor for acertain Mr George Joy with the Enemy. Should I be so happy as to enter N. York, so early as you mention is the Expectation of the people of Boston—which Event, to me, I must Confess does, not appear so promising as they seem to imagine—It will not be for me to determine upon the Merits or Demerits of Individuals, who may think proper to remain in that City—this Decision will be left to the  civil power of the several States to which they may belong.
                        
                            I am &c.
                        
                    